 

Exhibit 10.21

LSC COMMUNICATIONS, INC.
DIRECTOR RESTRICTED STOCK UNIT AWARD

This Restricted Stock Unit Award (“Award”) is granted as of this XX day of XX,
XXXX (the “Grant Date”) by LSC Communications, Inc., a Delaware corporation (the
“Company”), to XXXXXXX (“Grantee”).  This Award is made to Grantee pursuant to
the provisions of the Company’s 2016 Performance Incentive Plan, as it may be
amended from time to time (the “2016 PIP”).  Capitalized terms not defined
herein shall have the meanings specified in the 2016 PIP.

 

1.Grant of Award.  The Company hereby credits to Grantee XXXX restricted stock
units (the “RSUs”), subject to the restrictions and on the terms and conditions
set forth herein.  Grantee shall indicate acceptance of this Award by signing
and returning a copy hereof.

2.Issuance of Common Stock in Satisfaction of Restricted Stock Units.  

(a)Except to the extent otherwise provided in paragraph 2(b) below, the Company
shall deliver to Grantee on the earlier of  (1) May XX, XXXX or (2) the date
Grantee ceases to be a member of the Board of Directors of the Company (the
“Board”) or such other date as required by section 409A(a)(2)(A)(i) of the
Internal Revenue Code of 1986, as amended (“Section 409A”), the number of shares
of Common Stock equal to all of the RSUs and cash in the amount of Dividend
Equivalents (as defined below) earned with respect to such RSUs pursuant to
paragraph 3 below.

(b)Upon the date of a Change in Control, shares of Common Stock with respect to
any remaining RSUs and cash in the amount of Dividend Equivalents earned with
respect to such RSUs pursuant to paragraph 3 below shall be delivered to Grantee
in accordance with the terms of the 2016 PIP.

(c)Each RSU shall be cancelled upon the issuance of a share of Common Stock with
respect thereto.

3.Dividend Equivalents.  An amount in cash equal to the amount of dividends and
other distributions that are payable (other than dividends or distributions for
which the record date is prior to the date hereof) during the period commencing
on the date hereof and ending on the date on which no RSUs shall remain
outstanding (due to issuance of shares of Common Stock (or cash) in satisfaction
of RSUs pursuant to paragraph 2) on a like number of shares of Common Stock as
are equal to the number of RSUs then outstanding shall be credited to a
bookkeeping account for Grantee (the “Dividend Equivalents”).  Such bookkeeping
account shall be credited quarterly (beginning on the last day of the calendar
quarter in which the first credit to the account was made) with an amount of
interest on the balance (including interest previously

 

--------------------------------------------------------------------------------

 

credited) at an annual rate equal to the then current yield obtainable on United
States government bonds having a maturity date of approximately five
years.      

4.Deferral Elections.  Notwithstanding the payment timing above, the delivery of
the shares of Common Stock under this Award will be made in accordance with the
terms of any deferral election made by Grantee using such deferral election form
as approved by the Human Resources Committee of the Board (the “Committee”) from
time to time, subject to any conditions deemed appropriate from time to time by
the Committee (including the suspension of the right to elect deferrals or to
make changes to any existing deferral election) and in accordance with Section
409A.

5.Rights as a Shareholder.  Prior to issuance, Grantee shall not have the right
to vote, nor have any other rights of ownership in, the shares of Common Stock
to be issued in satisfaction of the RSUs.  

6.Withholding Taxes

(a)As a condition precedent to the issuance to Grantee of any shares of Common
Stock pursuant to this Award, Grantee shall, upon request by the Company, pay to
the Company such amount of cash as the Company may be required, under all
applicable and allowable laws or regulations, to withhold and pay over as income
or other withholding taxes (the “Required Tax Payments”) with respect to the
Award and any Dividend Equivalents.  If Grantee shall fail to advance the
Required Tax Payments after request by the Company, the Company may, in its
discretion, deduct any Required Tax Payments from any amount then or thereafter
payable by the Company to Grantee.

(b)Grantee may elect to satisfy his or her obligation to advance the Required
Tax Payments by any of the following means:  (1) a cash payment to the Company,
(2) delivery to the Company of previously owned whole shares of Common Stock for
which Grantee has good title, free and clear of all liens and encumbrances,
having a fair market value, determined as of the date the obligation to withhold
or pay taxes first arises in connection with the Award and any Dividend
Equivalents (the “Tax Date”), equal to the Required Tax Payments, or (3)
directing the Company to withhold a number of shares of Common Stock (or cash)
otherwise issuable to Grantee pursuant to this Award and any Dividend
Equivalents having a fair market value, determined as of the Tax Date, equal to
the Required Tax Payments or any combination of (1)-(3). No certificate
representing a share of Common Stock shall be delivered until the Required Tax
Payments have been satisfied in full.  For purposes of this Award and any
Dividend Equivalents, the fair market value of a share of Common Stock on a
specified date shall be determined by reference to the closing stock price  in
trading of the Common Stock or, if no such trading in the Common Stock occurred
on such date, then on the next preceding date when such trading occurred.

7.Miscellaneous  

 

--------------------------------------------------------------------------------

 

(a)The Company shall pay all original issue or transfer taxes with respect to
the issuance or delivery of shares of Common Stock pursuant hereto and all other
fees and expenses necessarily incurred by the Company in connection therewith,
and will use reasonable efforts to comply with all laws and regulations which,
in the opinion of counsel for the Company, shall be applicable thereto.

(b)This Award shall be governed in accordance with the laws of the State of
Illinois.

(c)This Award shall be binding upon and inure to the benefit of any successor or
successors to the Company.

(d)Neither this Award nor the RSUs nor any rights hereunder or thereunder may be
transferred or assigned by Grantee other than:

 



(1)by will or the laws of descent and distribution;

 

 



(2)in whole or in part to one or more transferees; provided that (i) any such
transfer must be without consideration, (ii) each transferee must be a “family
member” of Grantee, a trust established for the exclusive benefit of Grantee
and/or one or more family member of Grantee or a partnership whose sole equity
owners are Grantee and/or family members of Grantee, and (iii) such transfer is
specifically approved by the Company’s General Counsel or the  Committee
following the receipt of a completed Assignment of Restricted Stock Unit Award;
or

 

(3)as otherwise set forth in an amendment to this Award.  

 

In the event the RSUs are transferred as contemplated in this Section 7(d), such
transfer shall become effective when approved by the Company’s General Counsel
or the Committee (as evidenced by counter execution of the Assignment of
Restricted Stock Unit Award on behalf of the Company), and such RSUs may not be
subsequently transferred by the transferee other than by will or the laws of
descent and distribution.  Any transferred RSU shall continue to be governed by
and subject to the terms and conditions of the 2016 PIP and this Agreement and
the transferee shall be entitled to the same rights as Grantee as if no transfer
had taken place.  Except as permitted by the foregoing, the RSUs and this Award
may not be sold, transferred, assigned, pledged, hypothecated, encumbered or
otherwise disposed of (whether by operation of law or otherwise) or be subject
to execution, attachment or similar process.  Upon any attempt to so sell,
transfer, assign, pledge, hypothecate, encumber or otherwise dispose of the
RSUs, the RSUs and all rights hereunder shall immediately become null and
void.  As used in this Section, "family member" with respect to any person,
includes any child, step-child, grandchild, parent, step-parent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law and sister-in-law, including
adoptive relationships, and any person sharing the transferor's household (other
than a tenant or employee).

 

--------------------------------------------------------------------------------

 

 

(e)The Committee, as from time to time constituted, shall have the right to
determine any questions which arise in connection with this Award, the RSUs or
the Dividend Equivalents.  This Award and the RSUs are subject to the provisions
of the 2016 PIP and shall be interpreted in accordance therewith.

 

IN WITNESS WHEREOF, the Company has caused this Award to be duly executed by its
duly authorized officer.

LSC Communications, Inc.

By:

Name: Suzanne S. Bettman

Title: Chief Administrative Officer

 

 

 

Accepted: ________________________

XXXXX                

 

 